--------------------------------------------------------------------------------


CERTIFIED TRUE TRANSLATION
SLOVO & DELO TRANSLATION SERVICES

LICENSE
FOR THE RIGHT TO USE
SUBSURFACE MINERAL RESOURCES

S R T   0 1 0 0 0   N R


SERIES NUMBER TYPE

                                                                         "ATTIK"
Limited Liability Company
Issued to
---------------------------------------------------------------------------------------------------------------------------------------- 
                                                                                        
(full name of legal entity)

                                                                            
Director, Elena Yurievna Denisova
represented by
--------------------------------------------------------------------------------------------------------------------------------
                                                     (first name, middle name,
last name of authorized representative of legal entity)

                                                      geological exploration,
prospecting and production of hydrocarbons
purpose and types of works
---------------------------------------------------------------------------------------------------------------

                                                               within limits of
Tereshkinsky licensed area
----------------------------------------------------------------------------------------------------------------------------------------------------

                                                                        Volsky
district of Saratov Region
Subsurface site is located at
--------------------------------------------------------------------------------------------------------------

(name of locality, district, region)

Description of limits of subsurface site, corner point coordinates, copies of
topographical plans, sections, etc are indicated in Appendix         
1              (number of appendix)

Right to use land plots received from: Administration of Volsky Municipality of
Saratov Region, letter No. 1735 of July 25, 2003

Copies of documents and description of limits of subsurface site are indicated
in Appendix             2              

(number of appendix)

Subsurface site has a status of:            geological allotment and mining
allotment                                 

License expiration date:               September 4,
2030                          

SEAL

/Seal: FEDERAL AGENCY OF SUBSURFACE USE, SARATOV TERRITORIAL AGENCY OF
SUBSURFACE USE   R E G I S T E R E D  
" 5 "   September    2005
In register under no.       1000 / SRT 01000 NR                     
Signature:                         /Morozov, Head of Agency               


--------------------------------------------------------------------------------

The following documents are integral parts of the present license:

  1.

Subsurface Use Agreement for Geological Prospecting, Exploration and Production
of Hydrocarbons within limits of Tereshkinsky Area in Saratov Region – 12 pages;

        2.

Location map of Tereshkinsky Area – 1 page;

        3.

Order No. 41 dated July 5, 2005 of Saratov Territorial Agency on Subsurface Use
– 2 pages;

        4.

Letter No. 1735 of July 25, 2003 of Administration of Volsk Municipality of
Saratov Region – 1 page;

        5.

Certificate of state registration of legal entity – 1 page.

[exhibit10-11x2x1.jpg]

--------------------------------------------------------------------------------

     Annex No. 1
to license 01000

Subsurface Use Agreement
for Geological Prospecting, Exploration and Production of Hydrocarbons
within limits of Tereshkinsky Area in Saratov Region

Preamble

          The territorial subsurface use agency for Saratov Region acting in the
capacity of a federal agency in charge of managing the state subsurface fund
(hereinafter referred to as the Subsoil Manager), represented by its acting
Director V.Y. Morozov, on the one hand, and Attik Limited Liability Company
(hereinafter referred to as the License Holder) represented by its Director E.Y.
Denisova, acting by virtue of the Company's Charter, on the other hand,
hereinafter collectively referred to as the Parties, have concluded this
Tereshkinsky subsurface use agreement governing relations between the Parties
for the entire license period.

Article 1. Subject Matter of the Agreement

          1.1. This Agreement is an integral part of the Tereshkinsky subsurface
use license and sets forth the key subsurface use terms and conditions.

          1.2. The right to use the Tereshkinsky subsurface resources for
geological prospecting, exploration and production of hydrocarbons is granted to
the License Holder in compliance with the provisions of the Law of the Russian
Federation "On Subsurface Resources", Article 101, Clause 5.

          1.3. The right to use subsurface resources is granted following the
outcome of the auction held in pursuance of order No. 41 of the territorial
subsurface use agency for Saratov Region dated 05.07.2005 "On Approval of the
Results of the Tender for granting the Right to Use Subsurface Resources of
Tereshkinsky Area in Saratov Region for Geological Prospecting, Exploration and
Production of Hydrocarbons" (Annex No. 3 to the license).

          1.4. Preliminary approvals for allocation of land plots for operations
in Tereshkinsky Area have been received from:

               •   Administration of Volsky municipality in Saratov Region
(letter No. 1735 dated 07/25/2003), annex No. 4 to the license.

--------------------------------------------------------------------------------

2

          Allocation of land plots in their finally determined boundaries and
registration of the License Holder's title thereto is carried out in the manner
prescribed by the Russian land laws.

          1.5. Tereshkinsky subsurface site may not be subject to sale,
purchase, donation, succession, contribution, pledge or be otherwise alienated.

          The right to use the Tereshkinsky subsurface resources shall not be
assigned to third parties, including without limitation in the form of
assignment of rights established by the civil law, unless otherwise provided by
the Law of the Russian Federation "On Subsurface Resources" or other federal
laws.

Article 2. Term of the Agreement

          2.1. This Agreement shall remain in effect during the entire license
period and shall become effective on the day of license state registration.

          2.2. The subsurface use period may be extended at the initiative of
the License Holder provided that it complies with the terms and conditions
contained in the license and it is required that field development be completed
thus ensuring efficient use and protection of subsurface resources, and
performance of abandonment operations.

          2.3. The License Holder may waive its right to use the Tereshkinsky
subsurface resources by notifying the Subsoil Manager in writing thereof at
least six months prior to the established date.

          The License Holder shall perform all of its obligations set out in the
license in the event of an early waiver of its rights prior to the established
date on which such subsurface use right terminates, repay any and all debts and
pursuant to the provisions of the Law of the Russian Federation "On Subsurface
Resources", Article 26 procure that all wells and facilities are in a state
approved by the Subsoil Manager and a respective governmental mining supervision
agency (suspension, disassembling, etc.).

          2.4. The right to use subsurface resources shall terminate in
compliance with the provisions of the Law of the Russian Federation "On
Subsurface Resources", Art. 20, Part 1, Clause 3 in the event of a failure to
effect payments within the periods of time specified in clause 6.1 hereof.

          2.5. The right to use subsurface resources may be early terminated,
suspended and restricted in the manner prescribed and on the terms and
conditions set out in the Law of the Russian Federation "On Subsurface
Resources", Articles 20, 21 and 23 including without limitation failures by the
License Holder to comply with the material subsurface use conditions which
include subsurface use conditions specified in clauses 4.1; 4.2 and 6.2; 6.3 and
7.6 hereof.

          2.6. Pursuant to the provisions of the Law of the Russian Federation
"On Subsurface Resources", Articles 21 and 26 and prior to expiration of the
license, including without limitation early termination thereof, the License
Holder shall:

          - accomplish or discontinue all and any production and other
operations in the subsurface resources area;

--------------------------------------------------------------------------------

3

          - carry out all and any required and duly approved abandonment or
suspension of wells and other facilities used for purposes contemplated herein;

          - ensure reclamation of disturbed land and register handover thereof
to the land owner in an acceptance certificate in compliance with the
established procedures;

          - execute full payments of dues and taxes associated with the use of
resources and adverse environmental impact;

          - in compliance with the established procedures make geological, field
and other records available for filing;

          - return the license to the Subsoil Manager as applicable.

Article 3. Description of the Subsurface Area

          3.1. Tereshkinsky area is located in the north of the right-bank area
of Saratov Region within the boundaries of Volsky Administrative District. The
area is located at the junction of Neverkinsky depression and Pugachevsky fold
with recoverable resources under D1 category of 2 Million tons of oil
equivalent. It has neither discovered fields, nor proven reserves.

          3.2. The status of Tereshkinsky area is that of a geological and
mining allotment. It is confined to its preliminary boundary with the following
corner point coordinates:

Point
No.    Northern latitude    Eastern longitude deg. min. sec. deg. min. sec. 1
 52 8 46  46 56 2 2  52 9 13  46 57 9 3  52 9 7  47 0 11 4  52 9 44  47 2 46 5
 52 9 47  47 9 37 6  52 8 18  47 12 58 7  52 7 26  47 15 9 8  52 10 16  47 20 20
9  52 13 44  47 15 54 10  52 24 30  47 2 50 11  52 22 47  46 58 36 12  52 21 48
 46 58 25 13  52 21 16  46 59 46 14  52 19 55  46 58 28 15  52 19 30  46 57 15
16  52 19 26  46 56 10 17  52 17 20  46 53 58 18  52 17 1  46 58 52 19  52 16 6
 47 0 4 20  52 15 15  46 59 27 21  52 15 24  46 58 5 22  52 14 32  46 58 22


--------------------------------------------------------------------------------

4

23 52 14 30 46 57 56 24 52 15 11 46 56 58 25 52 16 0 46 56  32 26 52 15 37 46 55
 43 27 52 14 4 46 55 53 28 52 13 52 46 55 26 29 52 14 41 46 55 6 30 52 13 35 46
52 49 31 52 14 8 46 50 50

          Its area is 502.1 sq.km.

          For Tereshkinsky location map refer to Annex 2 to the license.

          3.3. For the period of conducting geological prospecting, the
subsurface use area is granted the status of a geological allotment, which is
unrestricted in terms of its depth, and that of a mining allotment, for the time
of hydrocarbons production (in case of discovery of a field), which is
restricted to the level of 100 m below the top of the crystal basement.

          The final boundaries of the mining allotment shall be determined in
the prescribed manner upon completion of field exploration operations, approval
as applicable of the technological field development design document, approval
by the General Staff of the Armed Forces of the Russian Federation, and
obtainment of a positive opinion of a state environmental expert review agency.

Article 4. Terms and Conditions of Subsurface Use

          The License Holder shall acquire all rights and assume all liabilities
of a Subsurface User in compliance with the Russian law.

          4.1. The following are the key requirements applicable to geological
prospecting, exploration and production of hydrocarbons. The License Holder
shall: Geological prospecting (5 year period):

          - in the prescribed manner and within one year upon state registration
of the license and approval by the General Staff of the Armed Forces of the
Russian Federation develop and approve a program of geological prospecting in
the subsurface area and subsequently obtain the opinion of a state environmental
expert review agency;

          - within one year upon state registration of the license duly develop
and approve an area exploration and appraisal program;

          - within one year upon state registration of the license conduct
seismic operations using 2D common depth-point method prospecting in the amount
of 200 linear kilometers and procure that the following minimal volumes of
seismic operations are carried out:

years first second third fourth fifth total 200 150 90 60 - 500


--------------------------------------------------------------------------------

5

          - within three years upon state registration of the license to
complete construction of at one prospecting-appraisal well and procure that the
following minimal volumes of prospecting-appraisal works are conducted:

years first second third fourth fifth total - - 1 well 1 well 1 well 3 wells

     - within five years upon state registration and following completion of
geological prospecting submit to Rosnedra (Federal Agency for Subsurface Use) or
its territorial body information on the results of prospecting-appraisal
operations, specifying proposals on transferring the subsurface area that has a
geological allotment status to the unallocated subsurface fund or its intention
to develop new hydrocarbons deposits (in case these are discovered).

     - provide to General Staff of the Armed Forces of the Russian Federation
information on contractors, investors and other legal entities and individuals,
which according to the existing plans may perform, may be contracted, or provide
support thereof, and copies of licenses for various types of activities; 

          Exploration and production of hydrocarbons:

          - within one year upon state expert review of the reserves submit a
field development plan (in the event of the discovery of a field) to
Saratovnedra (Territorial Subsurface Use Agency for Saratov Region);

          - within two years upon state expert review of the field's reserves
develop and approve a pilot production project and commence test production at
the field;

          - within three years following the commencement of test production
submit a reserves appraisal report based on the outcome of test production and
exploration operations to a state expert review agency;

          - in the prescribed manner and within ten years upon registration of
the license develop and approve a technological design document governing
development and commissioning of the field;

          - maintain levels of hydrocarbons production in compliance with duly
approved technological design documents for field development that have received
all required approvals and for which expert opinions have been produced;

          - at its own cost during the period of the license monitor the
technical state of the abandoned and suspended well stock located in the
subsurface area, including wells whose drilling whose drilling costs were
covered from the federal budget and resource base recovery payments, and
eliminate at its own cost identified violations;

          - in the event of a discovery of new commercial hydrocarbons deposits,
within three years upon approval of hydrocarbons reserves commence their
development;

          - comply with the requirements contained in the approved technical
field development documents;

--------------------------------------------------------------------------------

6

          - during field development operations keep accurate records of
recovered hydrocarbons reserves and reserves in place, as well as those of
associated components;

          - geological prospecting, exploration and production of hydrocarbons
in Tereshkinsky area shall be carried out without foreign workers or contractors
on the ground. The General Staff of the Armed Forces of the Russian Federation
shall have the right to monitor compliance with the terms and conditions of work
and shall receive from the License Holder all required reports on the progress
of work in the Licensed Area.

          4.2. Production operations may take place only if the following items
are available:

          - duly approved hydrocarbons reserves and reserves of associated
useful components;

          - duly approved design documents governing field construction and
development;

          - mining allotment certificate supporting revised boundaries of the
mining allotment and issued by a respective territorial body of the Federal
Service for Supervision of Environment, Technology, and Nuclear Management;

          - executed mining allotment certificate for areas of operations;

          4.3. The License Holder owns the title to produced hydrocarbons.

Article 5. Rights and Liabilities of the License Holder

5.1. The License Holder shall:

          - within one year upon registration of the license assess the
background pollution of the area of operations in the subsoil area;

          - within two years upon registration of the license develop and
approve in the prescribed manner an environmental monitoring program and
commence its implementation with submission of data to governmental supervision
agencies on a free of charge basis;

          - within six months upon state registration of the license enter into
an agreement with the local government of Saratov Region on serving social,
economic and environmental interests of populated areas, located in the area of
production operations and governing the environmental impact of such operations
in Tereshkinsky area;

          - while conducting operations in the subsurface use area continuously
keep hydrocarbons production records, geological, surveyor, field and other
required records and ensure that these are in safe custody;

          - while conducting operations prevent groundwater pollution in the
subsurface area;

          - suspend and abandon wells that are out of use, and ensure
reclamation of land in compliance with the provisions contained in duly approved
design documents;

          - ensure compliance with other requirements established by the
applicable law, duly approved standards (regulations, rules) governing
subsurface and environmental protection issues, including without limitation
atmospheric, land, forest and water protection, as well as protection of
buildings and constructions

--------------------------------------------------------------------------------

7

against adverse impact resultant from operations involving use of subsurface
resources, and safe working practices; 

          - within annually established periods of time submit required reports
to respective governmental agencies as established by the applicable Russian
law.

          5.2. According to its type of use the License Holder shall be entitled
to: 

          - use the subsurface area for any business or other activities that
are in line with the goals set out in the license; 

          - select at its sole discretion forms of such activities that do not
contravene the applicable law; 

          - contact the Subsurface Reserves Manager on the issue of revising the
terms and conditions hereof in the event of occurrence of circumstances that are
substantially different to those on which the license was granted.

Article 6. Taxes and Payments

          6.1. The License Holder shall make the following subsurface use
payments: 6.1.1. One-off payment for use of the Tereshkinsky subsurface
resources in the amount of 4,800,000 (four million eight hundred thousand)
Russian Rubles established in compliance with Auction Minutes No. 4 of
06/30/2005 – to be made within 20 business days following state registration of
the subsurface use license.

          6.1.2. Payment for using geological subsurface-related data collected
as a result of geological surveys of the subsurface resources that were funded
from the budget, in the amount of 10,000 (ten thousand) Russian Rubles – to be
made within 20 business days upon state registration of the license entitling it
to use the subsurface area via the Federal Treasury's accounts to the federal
budget in compliance with the Russian budgetary law.

          6.1.3. Subsurface license fee paid via the Federal Treasury's accounts
in the amount of 116,000 (one hundred and sixteen thousand) Russian Rubles – to
be paid within 20 days upon state registration of the license.

          6.1.4. All and any payments shall be made in Russian Rubles via the
Federal Treasury's accounts. The payment date shall be the day of crediting of
funds to respective accounts.

          6.2. The License Holder shall make the following regular subsurface
use payments: 6.2.1. For operations involving prospecting and appraisal of
hydrocarbons fields – for the entire subsurface area excluding the area of
discovered fields under development at the following rates: 
               - 310 Russian Rubles per 1 sq.km of the subsurface use area per
year.

          6.2.2. For field exploration - for the part of the subsurface area
that has its hydrocarbons reserves identified and recorded in the State Balance
(except for the area of the mining allotment) at the following rates: 
               - 12000 Russian Rubles per 1 sq.km.

Article 7. Subsurface Data

          7.1. Geological and other subsurface data, collection of which is
funded from the State budget, is the property of the State. The Subsurface User
shall pursuant to

--------------------------------------------------------------------------------

8

the provisions of the Law of the Russian Federation "On Subsurface Resources",
Article 41, pay a fee for using such data.

          7.2. Geological and other subsurface data, collected at the user's
expense, shall be its property, and pursuant to the provisions of the law of the
Russian Federation "On Subsurface Resources" shall be made available by it to
federal and territorial geological data funds, specifying the terms for its use,
including without limitation its commercial use.

          7.3. The License Holder shall preserve the core material recovered
during well drilling operations or upon approval of a territorial body of the
Subsoil Manager for Saratov Region deliver it to a data storing organization on
a free of charge basis.

          7.4. The degree of confidentiality of such data, as well as the
procedures and terms and conditions of its use shall be determined by the owner
of such data in compliance with the applicable law.

          7.5. The Ministry of Natural Resources of Russia, Rosnedra (Federal
Agency for Subsurface Use) and its territorial bodies shall be entitled to use
such data on a free of charge basis provided that such data is used solely to
the benefit of the state while developing federal and territorial geological
surveys and subsurface use programs, as well as mineral resource base recovery
programs.

          7.6. A subsurface user obtaining topo-geodesic areal data and geologic
data on subsurface resources within a licensed area, whether at its own cost or
funded out of the budget, shall not disclose it to third-party organizations,
legal entities and individuals without prior consent of the General Staff.

Article 8. Efficient Subsurface Management and Protection, Environmental and
Safety Requirements

          8.1. For the purpose of efficient subsurface management and
protection, environmental protection and safety the License Holder shall act in
compliance with the provisions hereof and regulations applicable in the Russian
Federation and Saratov Region governing efficient subsurface management and
protection, environmental and safety issues.

          8.2. The terms and conditions governing safe performance of
subsurface-related operations, compliance with environmental and subsurface
protection rules and regulations shall be set forth in technological design
documents for Tereshkinsky Area in compliance with the applicable regulations
and shall be approved by respective bodies of the Federal Service for
Supervision of Environment, Technology, and Nuclear Management.

          8.3. The following are the key requirements applicable to efficient
subsurface management and protection while performing work hereunder:

          - conduct complete geological surveys and ensure efficient integrated
subsurface management and protection;

          - carry out exploration operations providing an accurate estimation of
hydrocarbons reserves;

          - implement more efficient and effective exploration and development
programs, and oil, gas and associated components production techniques;

--------------------------------------------------------------------------------

9

          - eliminate occurrence of excessive losses of useful components and
random development of the most productive strata at fields resulting in
deformation of the overall energy system of deposits;

          - ensure timely submission of reserves appraisal records for state
reserves expert reviews;

          - prevent subsurface pollution during operations related to subsurface
use;

          - comply with the established practices of well suspension and
abandonment and disturbed land reclamation;

          - prevent uncontrolled development of the deposit areas and comply
with the rules of using such areas for other purposes;

          - prevent accumulation industrial and household waste in catchment
areas and groundwater areas used for potable and industrial water supply.

     8.4. The key environmental protection, environmental safety and safe
subsurface management requirements include:

          - use of scientific and technical environmental developments, intended
to protect and reclaim disturbed areas and generally ensuring the least possible
disturbance of natural geobotanical and hydrological environmental conditions;

          - ensure development and construction of the field in strict
compliance with the requirements of the applicable Russian law in the field of
environment, subsurface protection and industrial safety;

          - continuously monitor the state of the subsurface resources within
the mining allotment in accordance with a duly approved project (program);

          - take all required measures aimed at ensuring treatment of wastewater
and disposal of waste resulting from operations, and at the same time use
treatment sites and facilities to introduce developments based on physical,
chemical, biological and mechanical processes;

          - ensure maximum concentration of facilities and utilities in areas
with the most favorable ground conditions;

          - conduct technical and biological reclamation of land available to
the License Holder for temporary use.

          - conduct operations without causing damage to road networks, ensure
that it is possible for military columns to cross the area and carry out other
special-purpose operations that are in the interest of the Russian Armed Forces.

          8.5. The list of the key requirements set forth in clauses 8.3 and 8.4
is not exhaustive. For all other issues not covered in the list of the key
requirements for efficient subsurface management and protection, environmental
protection and safety the License Holder shall be governed by the law of the
Russian Federation "On Subsurface Resources", Federal Law of the Russian
Federation "On Environmental Protection" and other regulations applicable in
Russia.

          8.6. The License Holder shall promptly advise environmental and
natural resources authorities and executive authorities in Saratov Region of any
and all emergency emissions (discharges) of pollutants into the environment.

--------------------------------------------------------------------------------

10

Article 9. Measurement and Recordkeeping of Hydrocarbons Production

          9.1. The License Holder shall measure volumes and amounts of produced
hydrocarbons using such techniques and equipment that are in line with the
requirements of the applicable standards.

          9.2. Recoverable resources produced in Tereshkinsky area shall be
recorded by the License Holder and reflected in its accounting records in
compliance with the applicable law of Russia.

          9.3. The License Holder shall keep records of and monitor production
of hydrocarbons reserves at all development sites provided that these are not
being developed as one site.

          9.4. Should in conducting their inspections supervision agencies
conclude that the measurement equipment and devices used by the License Holder
have inaccurate readings, the aforementioned inaccuracies shall be deemed to
have existed since the last inspection of such equipment and devices.

Article 10. Reports

          10.1. The following are the items to be submitted by the License
Holder to the Subsoil Manager or its territorial body in Saratov Region:

          a) annual report on compliance with the subsurface use terms and
conditions on or prior to March 1st of the year following the reporting year in
the form approved by the Parties;

          b) data on reserves growth, production, use and losses of all
recoverable resources registered on balance;

          c) entire information on exploration, charges and payments for
subsurface use in the form and with the periodicity established by the Subsoil
Manager.

          10.2. The Subsoil Manager and the License Holder shall mutually agree
on the forms, content and periodicity of extra reports submitted by the License
Holder.

Article 11. Monitoring of Compliance with the Subsurface Use Terms And
Conditions

          11.1. The Subsoil Manager shall be entitled to access the License
Holder's technical, geological and financial data related to the use of the
subsurface area (provided that it complies with all and any confidentiality
restrictions).

          11.2. Monitoring of compliance with the subsurface use terms and
conditions, inspections and implementation of measures aimed at eliminating
identified breaches shall take place in accordance with the applicable law.

          11.3. The License Holder shall procure that representatives of
supervision agencies are transported and are able to access the operations sites
and on a confidential basis, and shall provide all the required data related to
exploration and production of hydrocarbons in the subsurface use area.

Article 12. Force Majeure

          12.1. Performance of the Parties obligations hereunder shall be
suspended, and the license period shall be extended for the period of time
during which the Parties are unable to perform their obligations hereunder as a
result of occurrence of the force majeure. In the event of occurrence of force
majeure the period of time for

--------------------------------------------------------------------------------

11

performance of the Parties' obligations set forth herein shall be extended on a
"day-for-day" basis including the time spent suspending and resuming the
operations.

          12.2. Force majeure shall mean circumstances of insuperable force
resulting from Acts of God (earthquakes, floods, fires, etc.) or public events
(hostilities, breakouts, strikes, quarantines, transportation restrictions,
etc).

          12.3. The Party claiming occurrence of force majeure shall advise the
other Party thereof in writing immediately after occurrence of force majeure.

Article 13. Miscellaneous

          13.1. The License Holder shall notify the Subsoil Manager of any and
all changes in its contact phone numbers and amendments introduced to its
constituent documents within 15 days upon introduction of respective amendments.

          13.2. Should all or any provisions hereof be in conflict with newly
adopted laws of Russia, the Parties shall be governed by such newly adopted laws
and shall introduce respective amendments hereto eliminating such conflict.

          13.3. Any amendments to the provisions hereof shall be solely in the
form of a separate Annex to the License signed by both of the Parties.

          13.4. For all other issues not covered in the Tereshkinsky subsurface
use license and annexes thereto, the Parties shall be governed by the applicable
Russian law.

Article 14. Addresses of the Parties:

  14.1.

Subsoil Manager:

 

Territorial Subsurface Use Agency for Saratov Region

 

410012, Saratov, Moskovskaya Street, 70

        14.2.

License Holder:

 

ATTIK Limited Liability Company

 

410005, Saratov, Bolshaya Gornaya Street, 231/241


Acting Head Director of Territorial Subsurface Use Agency ATTIK LLC for Saratov
Region       ___________________________ V.Y. Morozov
___________________________ E.Y. Denisova     September 5, 2005  September 5,
2005


Seal/ FEDERAL SUBSURFACE USE AGENCY     (ROSNEDRA)     TERRITORIAL SUBSURFACE
USE AGENCY   Seal/ATTIK FOR SARATOV REGION   Limited Liability Company
(SARATOVNEDRA) *OGRN (PRIMARY STATE   Saratov REGISTRATION NUMBER)
1040405025040*    


--------------------------------------------------------------------------------

[exhibit10-11x14x1.jpg]


--------------------------------------------------------------------------------